 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorman C.-Belfer, Elinore Belfer,Maurice Belfer'and HenrietteBelfer,co-partners doing business under the name and styleofBelferBrothers CompanyandBedding,Curtain andDrapery Workers Union Local 140, United Furniture WorkersofAmerica,AFL-CIOandLocal 601, Upholsterers Inter-national Union,AFL-CIO,Party in InterestBelfer Brothers CompanyandUnited Furniture Workers ofAmerica,AFL-CIO,Bedding, Curtain and Drapery WorkersUnion,Local 140, Petitioner.CasesNos. 2-CA-7142 and$-RC-10189.May 1, 1961DECISION AND ORDEROn January,11, 1961, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents filed ex-ceptions to the Intermediate Report and a brief in support thereof.. -Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.'ORDER`Upon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents, Norman C. Belfer, ElinoreBelfer, Maurice Belfer, and Henriette Belfer, co-partners doing busi-ness under the name and style of Belfer Brothers Company, Brooklyn,New York, their officers, agents, successors, and assigns, shall:1. - Cease and desist from :(a)Making any threat of reprisal or promise of benefit to employeesbecause of their vote in an election of the Board.(b)Rendering assistance and support to Local 601, or to any otherlabor organization.-'We find it unnecessary to-decide-whether Sam Froimowitz is a supervisor under theAct as,in any event,we agree with the Trial,Examiner that he was acting as an agentfor Respondentwithrespect to the conduct described in the Intermediate Report.131 NLRB No. 72. BELFER BROTHERSCOMPANY471(c) In any other manner interfering with, restraining, or coercing-its employees in the exercise of the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act, asamended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at their Brooklyn, New York, plant, copies of the noticeattached hereto marked "Appendix." 2 Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterhaving been duly signed by Respondents' representative, be posted byRespondents immediately upon receipt thereof, and be maintained- bythem for a period of 60 consecutive days, in conspicuous places, includ-ing all places where notices to, employees are customarily posted.Rea-sonable steps shall be taken by the Respondents to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps the Respondentshave taken to comply herewith.IT IS FURTHERORDEREDthat the election in Case No. 2-RC-10189 heldon January 21, 1960, be, and it, herebyis, setaside, and' that Case No.2-RC-10189 be remanded to the aforementioned Regional Director for-the Second Region for the purpose of conducting a new election at suchtime ashe deems that circumstances permit the free choice of a'bar-gainingrepresentative.32 In the event than this order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."8 The new election shall be conducted among the production and maintenance employeesemployed at the Employer'sBrooklyn,New York, plant,including shipping and receivingemployees,but excluding managerial employees,office clerical employees,watchmen,guards,and supervisors as defined in the Act,who are employed during the payroll period immedi-ately preceding the date of the issuance of notice of election.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate, the policies of the National LaborRelations Act, as amended, we hereby notify you that;WE WILL NOT make any threat of reprisal or promise of benefitto our employees because of their vote in 'an election of the Board.WE WILL NOT renderassistanceand support to Local 601, Up-holsterers International Union, AFL-CIO, or to any other labororganization. 472DECISIONS OF NATIONAi, LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor or-ganization as a consideration of employment, as authorized inSection 8 (a) (3) of the Act, as amended.All our employees are free to become or remain members of Bed-ding, Curtain and Drapery Workers Union Local 140, United Furni-ture Workers of America, AFL-CIO, or any other labor organization.BELFER BROTHERS COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed by Bedding, Curtain and Drapery Workers Union Local 140,United FurnitureWorkers of America, AFL-CIO, herein called Local 140, theGeneral Counsel of the National Labor Relations Board issued a complaint in CaseNo. 2-CA-7142, against Norman C. Belfer, Elinore Belfer, Maurice Belfer, andHenriette Belfer, Co-Partners DoingBusinessUnder the Name and Style of BelferBrothers Company, herein collectively called the Respondent, alleging the Respon-dent had engaged in unfair labor practices affecting commerce within themeaningof Section 8(a) (1) and (2) and Section 2(6) and (7) of the National Labor Rela-tionsAct, as amended, herein called the Act.The Respondent filed an answer inwhich it admitted the jurisdictional allegations of the complaint, but denied the com-mission of any unfair labor practices.In Case No. 2-RC-10189 (not published in NLRB volumes), pursuant to theBoard's Decision and Direction of Election, dated December 31, 1959,an electionwas conducted on January 21 1960, among the employees of the Respondent. OnFebruary 3, 1960, Local 140 Filed objections to the conduct of election.On March10, 1960, the Regional Director for the Second Region issued his report on objec-tions, recommending that "second and third objections [of Local 140] be sustainedand that the election be set aside."By order dated March 28, 1960, the Boarddirected a hearing be held before a Trial Examiner "to resolve the issues raised bythe Petitioner's Objections 2 and 3 and the Employer's exceptions to the RegionalDirector's report."By order dated March 31, 1960, the Regional Director consoli-dated Cases Nos. 2-CA-7142 and 2-RC-10189.A hearing on the consolidated cases was held before the duly designated TrialExaminer at New York, New York, on June 20 and 21, 1960. At the opening ofthe hearing the General Counsel moved to amend the complaint. The motion wasgranted over the Respondent's objection.When the General Counsel rested his case,the Respondent moved to dismiss the complaint.The motion was denied.At theclose of the whole case the Respondent reviewed the motion to dismiss.Ruling wasreserved.The motion to dismiss is disposed of as hereinafter indicated.TheGeneral Counsel presentedoral argumenton the record.After the conclusion ofthe hearing, the Respondent filed a brief with the Trial Examiner.Both from the entire record in the case, and from his observation of the witnesses,the Trial Examinermakes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a copartnership consisting of Norman C. Belfer, Elinore Bel-fer,Maurice Belfer, and Henriette Belfer, doing business under the trade name and BELFER BROTHERSCOMPANY473style of Belfer Brothers Company, and maintaining its principal office and place ofbusiness in Brooklyn, city and State of New York. The Respondent is engaged atsaid place of business in the sale and buying at wholesale of feathers, down, and re-lated products.During the period of 12 months preceding the date of the complaintherein, the Respondent caused to be sold and distributed from its Brooklyn plantproducts valued at at approximately $1,100,000, of which products valued in excessof $1,000,000 were shipped by it in interstate commerce directly to States of theUnited States other than the State of New York.H. THE LABOR ORGANIZATIONS INVOLVEDBedding,Curtain and Drapery Workers Union Local 140, United FurnitureWorkers of America, AFL-CIO, and Local 601, Upholsterers International Union,AFL-CIO, herein called Local 601, are labor organizations which admit to mem-bership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESDuring the times mentioned herein the Respondent employed approximately eightpersons, including Sam Froimowitz.The General Counsel contends that Froimo-witz was either a supervisory employee oran agentof the Respondent.The evidence shows Froimowitz was a cousin by marriage of Norman Belfer;that he had a key to theplant and opened it in the morning;that he stood by thetimeclock as other employees checked in; that he gave orders to and directed thework of other employees; that he gave employees permission to take time off fromwork; that he signed receipts for deliveries; and that he had a higher hourly rate thanany other employee.Froimowitz did not have the authority to hire or fire.Whenthe employees were on strike during August 1959, he joined in the picketing andwas a member of the committee of strikers when they conferred with management.Ido not believe that the evidence justifies a finding that Froimowitz was asupervisory employee within the meaning of the Act. It appears that he was agroup leader, performing manual work and relaying orders to the employees fromNorman and Maurice Belfer. Further, the evidence shows that Norman and Mau-rice Belfer at times supervised the work of employees and gave orders to them di-rectly.The question of whether or not Froimowitz actedas an agentfor Respondentwill be disposed of hereinafter.During about the last week of December 1959, employee Charles Williams hada conversation with Norman Belfer.Belfer came to Williams' place of work andtold him that he would like to form "an independent union."Williams repliedthat he would "think it over." Some few days after January 1, 1960, they hadanother conversation.Talking about the coming election, Belfer stated that hethought it would be "best" if the employees did not have a union, as he could thengive them a raise and "a better health benefit."About a week later Belfer spoke toWilliams again.He told Williams that he should vote for Local 601 and get an-other employee to vote the same way; and that if Williams did this, they would geta raise and an increased number of holidays.About a week before the electionon January 21, 1960, Belfer told Williams that if the employees voted for Local601, they would "make out better"; and that he had been "dealing with 601" anddid not want to change.About 1 week before the election employees Rafael Davila was called to Nor-man Belfer's office.Belfer told him that if he would vote for Local 601, he wouldgive him "a 25-cent raise" and guarantee him work for 1 year.Davila repliedthat he would let him know.On January 20 Froimowitz came to Davila andtold him that Belfer wanted to know his decision.Davila replied that he wasgoing to vote for Local 140. Froimowitz then said that Davila should not "makeitworse" for the Respondent; and that if Davila wanted to get a day off with pay,he should "stay home" the day of the election.During the early part of January 1960, Norman Belfer had a conversation withemployee James Dillard.He told Dillard that if he did not want to vote for Local601, he could "vote for non-union"; that he should try to get another employee tovote the same way as this would "weaken 140 and give 601 a better chance"; that ifLocal 140 won the election, he would have to close the plant; that if Local 601won, he would give the employees a raise and insurance benefits which would bebetter than Local 140 could obtain; and that he would "do something big" forDillard personally.Some few days before the election Norman Belfer had a conversation with em-ployee John Sykes.Belfer told him that the employees should vote for Local 601because it was "better"for both management and the employees; that he would 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave to close the plant if Local 140 won the election;and that he would see to itthat the employees got as many or more holidays as could be obtainedby Local 140.The above facts are based upon the credited testimony of Williams, Davila, Dil-lard,and Sykes.Testimony to the contrary and denials of Norman Belfer are notcredited.Froimowitz did not appear at the hearing as a witness.I find that in hisconversation with Davila,Froimowitz was acting as Belfer's agent.The Respondenttherefore was responsible for the statement made by him at the time.I find that the above statements of Belfer are violative of Section 8(a)(1) and(2) of the Act.Froimowitz' statement to Davila is also found to be violative ofSection 8(a)(1) and(2) of the Act, since it is clear that he was offering him aday off with pay if he did not appear at the election to vote for Local 140. Indirect-ly, of course,this constituted support for Local 601.W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with the operations of Respondent described in section I, above,have a close,.intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor practices,the TrialExaminer will recommendthat theRespondent cease and desist there-from and take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of theforegoing findings offact,and upon the entire record inthe case, theTrial Examinermakes the following:CONCLUSIONS OF LAW1.Local 140 and Local 601are labor organizations within the meaning of Section2(5) of the Act.2.By interferingwith,restraining,and coercing its employeesin theexercise ofthe rights guaranteed in Section7 of the Act, the Respondenthas engaged in unfairlaborpractices within the meaningof Section8 (a) (1) ofthe Act.3.By promisingbenefits toemployeesif they voted for Local 601and againstLocal 140 theRespondenthas renderedassistanceand support to Local 601 andtherebyhas engaged in unfair labor practiceswithin the meaningof Section 8(a) (2)and (1) of the Act.4.The aforesaidunfair labor practices are unfairlabor practicesaffecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendationsomitted from publication.]H. E. Fletcher Co.andLocal 186,United Stone&Allied Prod-uctsWorkers of America,AFL-CIO.Case No. 1-CA-3134.May 12, 1961DECISION AND ORDEROn July 29, 1960, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe' Respondent had not engaged in certain other unfair labor prac-tices and recommended that the complaint be dismissed with respectto such allegations.Thereafter, the Respondent and the General'131.NLRB ,No.71.